DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 9-14-2020 Non-Final Rejection filed 12-4-20.

Response to Amendment

3.	Acknowledgment is made of the amendment(s) to claims 1,14,16,19 and the cancellation of claims 13 and 20.

Allowable Subject Matter

4.	Claims 1-12 and 14-19 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 neither Rensel et al or the cited pertinent art anticipate nor render obvious a first shear sensor measures deformation in the sidewall zone of the inboard sidewall and .
Regarding claim 14 neither Rensel et al or the cited pertinent art anticipate nor render obvious a first shear deformation signal for a first vertical load, wherein the first signal includes a first amplitude; and a second shear deformation signal for a second vertical load, wherein the second vertical load is separate from the first vertical load and includes a second amplitude, and wherein the first and second shear deformation signals enable the determination of a polynomial relationship between the signal amplitudes and vertical loading on the tire.
Regarding claim 16 neither Rensel et al or the cited pertinent art anticipate nor render obvious a first shear strain signal that corresponds to a dynamic rolling condition and cornering toward an outboard side of the tire; a second shear strain signal that corresponds to a dynamic rolling condition that does not include a cornering shear strain signal; and a third shear strain signal that corresponds to a dynamic rolling condition and cornering towards an inboard side of the tire, wherein the first, second and third shear strain signals are reference signals for a determination of dynamic lateral loading of the tire.
Regarding claim 19 neither Rensel et al or the cited pertinent art anticipate nor render obvious a first shear strain signal that corresponds to a dynamic rolling condition of the tire without at least one of braking and acceleration; and a second shear strain signal that corresponds to a dynamic rolling condition of the tire and at least one of braking and 

5.	Claims 2-12, 15 are allowed based on their dependency of allowed claims 1, 14 16 and /or 19.

Conclusion

The prior art as cited on the 892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856